                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                        CIVIL NO. 3:18CV 597

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )         COMPLAINT FOR
                                                     )        FORFEITURE IN REM
APPOXIMATELY $29,580.00 IN                           )
CURRENCY SEIZED FROM ROBERT                          )
ALEJANDRO SALGADO ON OR ABOUT                        )
JUNE 11, 2018,                                       )
                                                     )
                       Defendant.


       Now comes the United States of America, Plaintiff herein, by and through R. Andrew

Murray, United States Attorney for the Western District of North Carolina, in a civil cause of

forfeiture, and respectfully states the following:

                                        INTRODUCTION

       1.      This is a civil action in rem against approximately $29,580.00 in United States

Currency (also identified herein as “the Currency”) seized from Robert Alejandro Salgado

pursuant to the provisions of 21 U.S.C. § 881 and 18 U.S.C. § 981.

       2.      This civil action is brought against the Currency because the Currency constitutes

money furnished or intended to be furnished by any person in exchange for a controlled substance

or listed chemical in violation of 21 U.S.C. §§ 841 and/or 846, proceeds traceable to such an

exchange, and money used or intended to be used to facilitation a violation of 21 U.S.C. §§ 841

and/or 846, and is therefore subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).


                                                     1




       Case 3:18-cv-00597-RJC-DCK Document 1 Filed 11/08/18 Page 1 of 7
        3.      Procedures for this action are mandated by 21 U.S.C. § 881, 18 U.S.C. § 983, 19

U.S.C. §§ 1602-1621, and, to the extent applicable, the Federal Rules of Civil Procedure and

accompanying Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.

        4.      This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355.

        5.      This Court has venue in this matter pursuant to 28 U.S.C. § 1395.

        6.      The Currency has been seized and is now within the Western District of North

Carolina.

        7.      Based on the following facts, verified by Drug Enforcement Administration Special

Agent Matthew B. Taylor, this action seeks the forfeiture of all right, title, and interest in the

Currency.

             JUNE 6, 2018 TRAFFIC STOP IN HERNANDO COUNTY, FLORIDA

        8.      On June 6, 2018, police in Hernando County, Florida conducted a traffic stop of

Sanford Paul Butler (hereafter, “Butler”) after Butler crossed three lanes of traffic without

signaling. A K9 alerted to Butler’s vehicle. A search of the vehicle revealed (1) a one shoulder

backpack that contained two vacuum sealed bags, each containing approximately .25 pounds of

marijuana and (2) a duffle bag that contained seven separate vacuum sealed bags containing one

pound total of marijuana.

                       JUNE 11, 2018 TRAFFIC STOP AND SEIZURE
                            OF CURRENCY IN CHARLOTTE

        9.      On June 11, 2018, United States Drug Enforcement Agency Task Force Officer

Christopher Newman—who is also a Charlotte Mecklenburg Police Department K9 Officer—was

                                                 2




        Case 3:18-cv-00597-RJC-DCK Document 1 Filed 11/08/18 Page 2 of 7
stationed in an unmarked vehicle in the parking lot of the South Park Mall in Charlotte, North

Carolina. TFO Newman had received information, based on an undercover investigation, that

Robert Alejandro Salgado (“Salgado”) would be in the South Park Mall area in order to conduct

an illegal narcotics transaction involving the exchange of currency from Salgado for marijuana.

       10.     TFO Newman observed a black Mercedes-Benz sport utility vehicle occupied by

two individuals enter one of the mall parking lots and park for an extended period of time at the

back of the lot.   TFO Newman also observed the passenger of that Mercedes engage in a

discussion with another individual who drove up to the Mercedes, exited his vehicle, spoke with

the Mercedes passenger, and then left.

       11.     Immediately after the interchange, the Mercedes exited the parking lot. Shortly

thereafter, TFO Newman and other CMPD officers conducted a stop of the Mercedes.

       12.     When TFO Newman conducted the stop and approached the Mercedes, he detected

the odor of marijuana. TFO Newman has attended numerous law enforcement trainings and has

worked for multiple years as a narcotics officer. Thus, he is familiar with the odor of marijuana.

       13.     The driver of the Mercedes identified himself as Butler. TFO Newman advised

Butler, and the passenger, Salgado, that TFO Newman detected the odor of marijuana and that he

had observed the Mercedes at South Park Mall for some time. The individuals denied smoking

marijuana in the vehicle.

       14.     Based on his communications with Butler and Salgado, TFO Newman learned that

Butler had a Florida driver’s license and that Salgado had rented the Mercedes in Tampa, Florida.

       15.     TFO Newman inquired with Salgado and Butler separately about the purpose of

their trip, and received inconsistent stories. Salgado advised that he was in Charlotte to visit

family in North Carolina, who resided three hours from Charlotte. Butler advised that he was
                                                3




       Case 3:18-cv-00597-RJC-DCK Document 1 Filed 11/08/18 Page 3 of 7
traveling to Ohio to visit a friend. Neither offered an explanation for their presence for an

extended period in the South Park Mall parking lot.

       16.     TFO Newman discussed consent to search with Butler but Butler did not provide a

clear response on whether he consented or objected to a search.           Thus, based on the

circumstances—including his knowledge about the undercover investigation, the suspicious

activity in the mall parking lot, and the odor of marijuana in the vehicle—TFO Newman undertook

a probable cause search of the vehicle.

       17.     TFO Newman identified marijuana “shake” on the floorboard of the Mercedes.

Other than a pair of shorts, TFO Newman did not locate any clothes or luggage within the

Mercedes. However, TFO Newman located the $29,580.00 in Currency within a bank bag inside

a backpack that Salgado claimed belonged to him.

       18.     Salgado was previously convicted of misdemeanor possession of marijuana and

Butler was previously convicted of numerous offenses, including but not limited to possession of

cannabis.

       19.     TFO Newman seized the Currency, and Salgado and Butler left the scene.

              OCTOBER 23, 2018 SEARCH OF SALGADO’S TAMPA RESIDENCE

       20.     On October 23, 2018, law enforcement in Tampa, Florida executed a state Search

Warrant on Salgado’s residence at 1216 Cumberland Avenue, Tampa, Florida. Upon execution

of the Search Warrant, law enforcement located, among other items, approximately 116.5 grams

of marijuana; marijuana vapor pens; THC oil; numerous United States Postal Service documents

reflecting mailing of multi-pound packages between, among other places, California and Florida;

receipts reflecting travel between California and Florida; handwritten calculations on money and

drugs; bank documents involving, among other account holders, Florida Drywall Group; United
                                               4




       Case 3:18-cv-00597-RJC-DCK Document 1 Filed 11/08/18 Page 4 of 7
States Currency bands; and documentation of rental car purchases involving one or more instances

in which Salgado rented vehicles, including rentals in California.

                             ADMINISTRATIVE FORFEITURE

       21.     Following the traffic stop in Charlotte, DEA initiated an administrative forfeiture

action against the currency. Salgado filed a claim for the Currency. The United States files this

Complaint in response to the claim.

                                         CONCLUSION

       22.     By virtue of the foregoing, all right, title, and interest in the Currency vested in the

United States at the time of the commission of the unlawful act giving rise to forfeiture, 21 U.S.C.

§ 881(h), and has become and is forfeitable to the United States of America.

       23.     Upon information and belief, the following persons may have or claim an interest

in the Currency:

               Roberto Salgado
               c/o Sam Randall, Esq.
               Randall & Stump, PLLC
               2125 Southend Drive
               Suite 253
               Charlotte, NC 28203

               Roberto Salgado
               12717 Linda Drive
               Tampa, FL 33612

               Sanford Paul Butler
               12371 Mayberry Rd
               Spring Hill, FL 34609-1641

               Florida Drywall Group, Inc.
               Roberto Salgado
               Martha Bonilla
               12717 Linda Dr
               Tampa, FL 33612-4232

                                                  5




       Case 3:18-cv-00597-RJC-DCK Document 1 Filed 11/08/18 Page 5 of 7
WHEREFORE, the United States of America respectfully prays the Court that:

(1) a warrant for the arrest of the Defendant be issued;

(2) due notice be given to all parties to appear and show cause why the forfeiture should

not be decreed;

(3) judgment be entered declaring the defendant to be condemned and forfeited to the

United States of America for disposition according to law; and

(4) the United States be granted such other and further relief as this Court may deem just

and proper, together with the costs and disbursements of this action, including but not

limited to the expenses of maintenance and protection of defendant property as required by

28 U.S.C. § 1921.



Respectfully submitted this 8th day of November, 2018.

                                      R. ANDREW MURRAY
                                      UNITED STATES ATTORNEY

                                      s/ Benjamin Bain-Creed
                                      Florida Bar # 0021436
                                      Assistant United States Attorney
                                      Suite 1650, Carillon Building
                                      227 West Trade Street
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 344-6222
                                      Email: benjamin.bain-creed@usdoj.gov




                                         6




Case 3:18-cv-00597-RJC-DCK Document 1 Filed 11/08/18 Page 6 of 7
STATE OF NORTH CAROLINA
COUNTY OF MECKLENBURG


                                         VERIFICATION

         Matthew B. Taylor deposes and says under penalty of perjury:

         I am a Special Agent with Drug Enforcement Administration and one of the agents

assigned to this case.

         I have read the foregoing Complaint and the factual information contained therein is true

according to the best of my knowledge, information, and belief.




STATE OF
COUNTY OF
         I certify that Matthew B. Taylor personally appeared before me this day, acknowledging
to me that he signed the foregoing document.

rhis   the
             Mary    o\:l0r!(rWlWV,2otl.



         Pu




         Case 3:18-cv-00597-RJC-DCK Document 1 Filed 11/08/18 Page 7 of 7
